DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Disposition of Claims
Claims 1-23 are pending in the instant application.  Claims 5 and 10-12 have been cancelled. Claims 1-4, 19, 20 have been amended.  No claims have been newly added.   Claims 1-4, 6-9, and 13-23 stand rejected herein.  The rejection of the pending claims is hereby made non-final.  



Response to Remarks
103
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 13-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldring (US 6,438,538) in view of Bartholomew et al (US 2014/0279241).

Regarding claim 1, the prior art discloses:
 a method of data aggregation and delivery over a distributed network (see at least column 6, lines 36-39, to Goldring) , comprising: with digital data processing equipment associated with plural disparate sources, generating data with respect to the plural disparate sources (see at least column 7,  lines 51-54, to Goldring), with the digital data processing equipment associated with the plural disparate sources, publishing the data over a distributed network to an event processor (see at least column 9, lines 16-20 to Goldring), receiving the published data through subscription to the event processor and distributing the filtered data to the requesting device over the distributed network (see at least column 10, lines 15-37 to Goldring). 

inventory available for shipping from at least one of an order fulfillment source, a
warehouse source, or an in-process manufacturing source, and
inventory from a transit service source including at least one of inventory in transit, inventory being readied for transit, or inventory delivered to at least one of the retail outlet source, the order fulfillment source, or the warehouse source:wherein the data comprises inventory from a retail outlet source, inventory available for shipping, and inventory from a transit service source;
aggregating the received data at the event processor;
filtering the aggregated data in response to receiving a request from a requesting device, wherein the request from the requesting device corresponds to the aggregated data and includes one of a search for goods, an advance order for goods, or a request to purchase goods.
However, Bartholomew et al  teaches an electronic product information retrieval system and method wherein the inventory data comprises inventory from a retail outlet source including on hand inventory, in-process order inventory and reserve inventory,
inventory available for shipping from at least one of an order fulfillment source, a
warehouse source, or an in-process manufacturing source, and
inventory from a transit service source including at least one of inventory in transit, inventory being readied for transit, or inventory delivered to at least one of the retail outlet source, the order fulfillment source, or the warehouse source (see at least paragraphs [0005 and 0006] and Figures 3 and 4 to Bartholomew et al):wherein the data comprises inventory from a retail outlet source, inventory available for shipping, and inventory from a transit service source;
aggregating the received data at the event processor;
filtering the aggregated data in response to receiving a request from a requesting device, wherein the request from the requesting device corresponds to the aggregated data and includes one of a search for goods, an advance order for goods, or a request to purchase goods (see at least paragraph [0004] to Bartholomew et al).
		The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the data replication in data warehousing system and method, as disclosed by Goldring and the electronic product retrieval system and method as taught by Bartholomew et al, in order to enable tracking and sharing of inventory data between a plurality of sources in a supply chain, could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  



Regarding claim 2, the prior art discloses:
the method of claim 1, comprising presenting the aggregated, filtered data on the requesting device (see at least column 13, line 65-column 14, line 2 to Goldring). 

Regarding claim 3, the prior art discloses:
The method of claim 1, comprising reducing the aggregated, filtered data before transferring it to the requesting device (see at least column 13, line 65-column 14, line 2 to Goldring). Regarding claim 4, the prior art discloses:
The method of claim 3, the reducing step including reducing the aggregated, filtered amount in accord with a reserve (see at least column 13, line 65-column 14, line 2 to Goldring). 
Regarding claim 13, the prior art discloses:
The method of claim 1, the aggregating and filtering step including aggregating the data as a function of one or more locations from which the data was sourced and as a function of reserves associated with one or more of those locations (see at least column 7, lines 46-48 to Goldring). Claims 6-9 and 14-20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.


	Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.